RESTRICTED STOCK UNIT GRANT AGREEMENT

THIS AGREEMENT (the “Agreement”) is made as of this [●] day of August, 2014
between Higher One Holdings, Inc. (the “Company”) and [●] (the “Participant”).

WHEREAS, the Company has adopted and maintains the Higher One Holdings, Inc.
Amended and Restated 2010 Equity Incentive Plan (the “Plan”) to promote the
interests of the Company and its shareholders by providing the Company’s key
employees and others with an appropriate incentive to encourage them to continue
in the employ of the Company and to improve the growth and profitability of the
Company; and

WHEREAS, the Plan provides for the grant to participants in the Plan of
restricted stock unit awards;

NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1.                  Grant of Restricted Stock Units. Pursuant to, and subject
to, the terms and conditions set forth herein and in the Plan, the Company
hereby grants to the Participant [●] restricted stock units (the “RSUs”). Each
RSU represents an unfunded and unsecured promise of the Company to deliver (or
cause to be delivered) as provided herein to the Participant a share of Common
Stock. Until such delivery, the Participant has only the rights of a general
unsecured creditor and no rights as a shareholder of the Company.

2.                  Grant Date. The grant date of the RSUs hereby granted is
August [●], 2014.

3.                  Incorporation of Plan. All terms, conditions and
restrictions of the Plan are incorporated herein and made part hereof as if
stated herein. All capitalized terms used herein but otherwise undefined shall
have the meanings given to such terms in the Plan.

4.                  Vesting. Subject to Section 5, the RSUs held by the
Participant shall vest in accordance with the vesting schedule set forth in
Schedule A hereto (each date listed in Schedule A, a “Scheduled Vesting Date”),
provided that the Participant is continuously employed through the applicable
Scheduled Vesting Date, and shall be settled in accordance with Section 6
hereof.

5.                  Termination of Employment. (a) In the event that the
Participant’s employment is terminated (i) by the Company without Cause, (ii) by
the Participant for Good Reason or (iii) as a result of the Participant’s death
or Disability, any unvested RSUs will immediately and fully vest and be settled
in accordance with Section 6 hereof. Upon termination of the Participant’s
employment voluntarily (other than for Good Reason) or upon termination of the
Participant’s employment by the Company for Cause, any unvested RSUs shall be
immediately forfeited by the Participant on the date of such termination and the
Participant shall have no further rights with respect thereto without any
payment or consideration by the Company.

(b) For purposes of this Agreement, the terms “Cause”, “Good Reason” and
“Disability have the following meanings:

 

 

“Cause” shall mean (i) the Participant’s material breach of any of his or her
obligations under any written agreement with the Company or any of its
subsidiaries, (ii) the Participant’s material violation of any of the Company’s
policies, procedures, rules and regulations applicable to employees generally or
to employees at his or her grade level, in each case, as they may be amended
from time to time in the Company’s sole discretion, (iii) the Participant’s
failure to substantially perform his or her duties to the Company or its
subsidiaries (other than as a result of physical or mental illness or injury),
(iv) the Participant’s willful misconduct or gross negligence that has caused or
is reasonably expected to result in material injury to the business, reputation
or prospects of the Company or any of its subsidiaries, (v) the Participant’s
fraud or misappropriation of funds, or (vi) the Participant’s commission of a
felony or other serious crime involving moral turpitude.

“Good Reason” shall mean the occurrence of any of the following events without
the Participant’s written consent: (i) a material reduction in the Participant’s
base salary, (ii) a material reduction in all of the Participant’s core
responsibilities at the Company, (iii) a relocation of the Participant’s
principal place of business to a location more than fifty (50) miles from his or
her designated office location, or (iv) a material breach by the Company of any
provision of this Agreement; provided that, within ninety (90) days following
the occurrence of any of the events described in clauses (i)-(iv) above, the
Participant shall have delivered written notice to the Company of his or her
intention to terminate employment for Good Reason, which notice shall specify in
reasonable detail the circumstances claimed to give rise to his or her right to
terminate employment for Good Reason, and the Company shall not have cured such
circumstances within thirty (30) days following the Company’s receipt of such
notice.

“Disability” shall mean the Participant’s incapacity due to physical or mental
illness or injury resulting in the Participant being unable, due to such
incapacity or physical or mental illness, to perform the essential duties of his
or her employment with reasonable accommodation for a period not less than one
hundred eighty (180) days and shall be determined by the Company in its sole
discretion.

6.                  Delivery of Shares. Within 90 days of (i) a Scheduled
Vesting Date, or (ii) the termination of the Participant’s employment with the
Company (x) by the Company without Cause, (y) by the Participant for Good Reason
or (z) as a result of the Participant’s death or Disability, the Company will
settle any vested (including by reason of Section 5 hereof) but not previously
settled RSUs by issuing or delivering to the Participant one share of Common
Stock for each such RSU; provided that any such settlement shall be no made
later than March 15th of the year following the year in which such Scheduled
Vesting Date or such termination of employment, as applicable, occurs.

7.                  Transfer. The RSUs or the rights relating thereto may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant. Any attempt to assign, alienate, pledge, attach,
sell or otherwise transfer or encumber the RSUs or the rights relating shall be
wholly ineffective and, if any such attempt is made, the RSUs will be forfeited
by the Participant.

8.                  Taxes. Whenever shares are to be issued upon settlement of
RSUs hereunder, the Company shall have the right to require the Participant to
remit to the Company an amount

2

 

sufficient to satisfy any federal, state and local withholding tax requirements
prior to the delivery of any certificate or certificates for such shares.

9.                  Delays or Omissions. No delay or omission to exercise any
right, power, or remedy accruing to any party hereto upon any breach or default
of any party under this Agreement, shall impair any such right, power or remedy
of such party nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring, nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any party of any breach or default under this Agreement, or any
waiver on the part of any party or any provisions or conditions of this
Agreement, shall be in writing and shall be effective only to the extent
specifically set forth in such writing.

10.              Integration; Amendment. This Agreement and the Plan contain the
entire understanding of the parties with respect to its subject matter. There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings with respect to the subject matter hereof other than
those expressly set forth herein and the Plan. This Agreement and the Plan
supersede all prior agreements and understandings between the parties with
respect to the subject matter of this Agreement. In the event of a conflict
between the terms of the Plan and the terms of this Agreement, the terms of the
Plan will govern. This Agreement may be amended only by an instrument in writing
signed by the parties hereto, and any provision hereof may be waived only by an
instrument in writing signed by the party or parties against whom or which
enforcement of such waiver is sought.

11.              Notice. Any notice or other communication required or permitted
under this Agreement shall be effective only if it is in writing and shall be
deemed to be given when delivered personally or four days after it is mailed by
registered or certified mail, postage prepaid, return receipt requested or one
day after it is sent by a reputable overnight courier service and, in each case,
addressed as follows (or if it is sent through any other method agreed upon by
the parties):

If to the Company:

 

Thomas Kavanaugh

Vice President and General Counsel

Higher One Holdings, Inc.
115 Munson Street

New Haven, CT 06511

 

If to the Participant:

 

At his most recent address shown on the payroll records of the Company or to
such other address as any party hereto may designate by notice to the others.

 

12.              Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same

3

 

instrument. Counterpart signature pages to this Agreement transmitted by
facsimile transmission, by electronic mail in portable document format (.pdf),
or by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing an original signature.

13.              Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware,
without regard to the provisions governing conflict of laws.

14.              Participant Acknowledgment. The Participant hereby acknowledges
receipt of a copy of the Plan. The Participant hereby acknowledges that all
decisions, determinations and interpretations of the Committee in respect of the
Plan, this Agreement and the RSUs shall be final and conclusive. The Participant
hereby acknowledges that there may be tax consequences upon vesting or
settlement of the RSUs or disposition of the underlying shares and that the
Participant should consult a tax advisor prior to such vesting, settlement or
disposition. The Participant further acknowledges that he is responsible for the
payment of all taxes that arise in respect of the RSUs.

4

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on the Participant’s own behalf, thereby representing that the
Participant has carefully read and understands this Agreement and the Plan as of
the day and year first written above.



Higher One Holdings, Inc.   By:                                             
Title:                                           

PARTICIPANT

 

Participant Signature:

 



                                               


 

 

5

 

 

Schedule A

 

Scheduled Vesting Date Shares Vested March 31, 2016 [●] March 31, 2017 [●]

 

 

 

 

 

 

 

 

 

 

 



6

 

 